Exhibit 10.4

 

EXHIBIT B

 

FORM OF WARRANT

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN
APPROPRIATE EXCEPTION UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.  ANY TRANSFEREE OF THIS WARRANT SHOULD CAREFULLY REVIEW THE TERMS OF
THIS WARRANT, INCLUDING SECTION 2(f) HEREOF.  THE SECURITIES REPRESENTED BY THIS
WARRANT MAY BE LESS THAN THE NUMBER SET FORTH ON THE FACE HEREOF PURSUANT TO
SECTION 2(f) HEREOF.

 

MEDICOR LTD.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.:                                          

Number of Shares:              

 

 

Date of Issuance:

April 26, 2006

 

 

 

Expiration Date:

April 26, 2011

 

 

MediCor Ltd., a Delaware corporation (the “Company”), hereby certifies that, for
Ten United States Dollars ($10.00) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged,
                                          , the registered holder hereof or its
permitted assigns, is entitled, subject to the terms set forth below, to
purchase from the Company upon surrender of this Warrant (if required by
Section 2(f)), at any time or times on or after the date hereof, but not after
11:59 P.M. New York Time on the Expiration Date (as defined below)
                   (                   ) fully paid nonassessable shares of
Common Stock (as defined below) of the Company (the “Warrant Shares”) at the
purchase price per share provided in Section 1(b) below; provided, however, that
in no event shall the holder be entitled or required to exercise this Warrant
for a number of Warrant Shares in excess of that number of Warrant Shares that,
upon giving effect to such exercise, would cause the aggregate number of shares
of Common Stock beneficially owned by the holder and its Affiliates to exceed
4.99% (the “Maximum Percentage”) of the outstanding shares of the Common Stock
following such exercise.  For purposes of the foregoing proviso, the aggregate
number of shares of Common Stock beneficially owned by the holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect

 

--------------------------------------------------------------------------------


 

to which the determination of such proviso is being made, but shall exclude
shares of Common Stock that would be issuable upon (i) exercise of the
remaining, unexercised Warrants (as defined in Section 1(a) below) beneficially
owned by the holder and its Affiliates and (ii) exercise, conversion or exchange
of the unexercised, unconverted or unexchanged portion of any other securities
of the Company beneficially owned by the holder and its Affiliates (including
the Notes and any other convertible notes or preferred stock) subject to a
limitation on conversion, exercise or exchange analogous to the limitation
contained herein.  Except as set forth in the preceding sentence, for purposes
of this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of 1934 Act (as defined below).  For purposes of this Warrant, in
determining the number of outstanding shares of Common Stock a holder may rely
on the number of outstanding shares of Common Stock as reflected in (1) the
Company’s most recent Form 10-QSB or Form 10-Q or Form 10-KSB or Form 10-K, as
the case may be, (2) a more recent public announcement by the Company or (3) any
other written (including e-mail) notice by the Company or its transfer agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written request of any holder, the Company shall promptly, but in no event later
than two (2) Business Days following the receipt of such request, confirm in
writing to any such holder the number of shares of Common Stock outstanding as
of the date of such request.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion, exercise
or exchange of securities of the Company, including the Warrants and the Notes
by such holder and its Affiliates, since the date as of which such number of
outstanding shares of Common Stock was reported.  For purposes of determining
the maximum number of shares of Common Stock that the Company may issue to the
holder of this Warrant upon exercise of this Warrant, such holder’s delivery of
an Exercise Notice (as defined in Section 2(a) below) with respect to such
exercise shall constitute a representation (on which the Company may rely
without investigation) by the holder of this Warrant that upon the issuance of
the shares of Common Stock to be issued to such holder pursuant to such
exercise, the shares of Common Stock beneficially owned by such holder and its
Affiliates shall not exceed the Maximum Percentage of the total outstanding
shares of Common Stock of the Company immediately after giving effect to such
exercise as determined in accordance with this paragraph.  By written notice to
the Company, the holder of this Warrant may from time to time increase or
decrease the Maximum Percentage to any other percentage not in excess of 9.99%
specified in such notice; provided that (i) any such increase will not be
effective until the sixty-first (61)st day after such notice is delivered to the
Company, and (ii) any such increase or decrease will apply only to the holder of
this Warrant and not to any other holder of Warrants.

 

Section 1.                                            Securities Purchase
Agreement.

 


(A)                                  THIS WARRANT IS ONE OF THE WARRANTS ISSUED
PURSUANT TO SECTION 1 OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT DATED AS OF
APRIL 26, 2006, AMONG THE COMPANY AND THE PERSONS (AS DEFINED BELOW) REFERRED TO
THEREIN (AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME AS PROVIDED IN SUCH
AGREEMENT, THE “SECURITIES PURCHASE AGREEMENT”), OR ISSUED IN EXCHANGE OR
SUBSTITUTION THEREFOR (ALL SUCH WARRANTS BEING COLLECTIVELY REFERRED TO AS THE
“WARRANTS”).  EACH CAPITALIZED TERM USED, AND NOT OTHERWISE

 

2

--------------------------------------------------------------------------------


 


DEFINED HEREIN, SHALL HAVE THE MEANING ASCRIBED THERETO IN THE SECURITIES
PURCHASE AGREEMENT.

 


(B)                                 DEFINITIONS.  THE FOLLOWING WORDS AND TERMS
AS USED IN THIS WARRANT SHALL HAVE THE FOLLOWING MEANINGS:

 


“1933 ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND
REGULATIONS THEREUNDER, OR ANY SIMILAR SUCCESSOR STATUTE.

 


“1934 ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE
RULES AND REGULATIONS THEREUNDER, OR ANY SIMILAR SUCCESSOR STATUTE.

 


“APPROVED STOCK PLAN” MEANS ANY EMPLOYEE BENEFIT PLAN THAT HAS BEEN APPROVED BY
THE BOARD OF DIRECTORS AND STOCKHOLDERS OF THE COMPANY PRIOR TO THE DATE OF THE
SECURITIES PURCHASE AGREEMENT AND LISTED ON SCHEDULE 3(C) THERETO, PURSUANT TO
WHICH THE COMPANY’S SECURITIES MAY BE ISSUED TO ANY CONSULTANT, EMPLOYEE,
OFFICER OR DIRECTOR FOR SERVICES PROVIDED TO THE COMPANY.

 


“AFFILIATE” MEANS ANY PERSON WHO IS AN “AFFILIATE” AS DEFINED IN RULE 12B-2 OF
THE GENERAL RULES AND REGULATIONS UNDER THE 1934 ACT.

 


“BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER DAY ON WHICH
COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED BY LAW TO
REMAIN CLOSED.

 


“COMMON STOCK” MEANS (I) THE COMPANY’S COMMON STOCK, $0.001 PAR VALUE PER SHARE,
AND (II) ANY CAPITAL STOCK INTO WHICH SUCH COMMON STOCK SHALL HAVE BEEN CHANGED
OR ANY CAPITAL STOCK RESULTING FROM A RECLASSIFICATION OF SUCH COMMON STOCK.

 


“CONVERTIBLE SECURITIES” MEANS ANY STOCK OR SECURITIES (OTHER THAN OPTIONS)
DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR
COMMON STOCK.

 


“EXEMPTED ISSUANCE” MEANS (I) SHARES OF COMMON STOCK ISSUED OR DEEMED TO HAVE
BEEN ISSUED BY THE COMPANY PURSUANT TO AN APPROVED STOCK PLAN; (II) SHARES
ISSUED OR DEEMED TO HAVE BEEN ISSUED UPON THE CONVERSION, EXCHANGE OR EXERCISE
OF ANY OPTION OR CONVERTIBLE SECURITY OUTSTANDING ON THE DATE PRIOR TO THE DATE
OF THE SECURITIES PURCHASE AGREEMENT AND SET FORTH IN SCHEDULE 3(C) TO THE
SECURITIES PURCHASE AGREEMENT, PROVIDED THAT THE TERMS OF SUCH OPTION OR
CONVERTIBLE SECURITY ARE NOT AMENDED OR OTHERWISE MODIFIED ON OR AFTER THE DATE
OF THE SECURITIES PURCHASE AGREEMENT, AND PROVIDED THAT THE CONVERSION PRICE,
EXCHANGE PRICE, EXERCISE PRICE OR OTHER PURCHASE PRICE IS NOT REDUCED, ADJUSTED
OR OTHERWISE MODIFIED AND THE NUMBER OF SHARES OF COMMON STOCK ISSUED OR
ISSUABLE IS NOT INCREASED (WHETHER BY OPERATION OF, OR IN ACCORDANCE WITH, THE
RELEVANT GOVERNING DOCUMENTS OR OTHERWISE) ON OR AFTER THE DATE OF THE
SECURITIES PURCHASE AGREEMENT; AND (II) SHARES OF THE COMMON STOCK ISSUED OR
DEEMED TO HAVE BEEN ISSUED BY THE COMPANY UPON CONVERSION OF THE NOTES OR
EXERCISE OF THE WARRANTS.

 

3

--------------------------------------------------------------------------------


 


“EXPIRATION DATE” MEANS THE DATE THAT IS THE FIFTH ANNIVERSARY OF THE WARRANT
DATE (AS DEFINED IN SECTION 14) OR, IF SUCH DATE DOES NOT FALL ON A BUSINESS
DAY, THEN THE NEXT BUSINESS DAY.

 


“OPTION” MEANS ANY RIGHTS, WARRANTS OR OPTIONS TO SUBSCRIBE FOR OR PURCHASE
SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES.

 


“PERSON” MEANS ANY INDIVIDUAL, FIRM, LIMITED LIABILITY COMPANY, PARTNERSHIP,
JOINT VENTURE, CORPORATION, TRUST, UNINCORPORATED ORGANIZATION, GOVERNMENT (OR
ANY DEPARTMENT, AGENCY OR POLITICAL SUBDIVISION THEREOF), OR OTHER ENTITY OF ANY
KIND, INCLUDING ANY SUCCESSOR OF SUCH ENTITY.

 


“PRINCIPAL MARKET” MEANS, WITH RESPECT TO THE COMMON STOCK OR ANY OTHER
SECURITY, THE PRINCIPAL SECURITIES EXCHANGE OR TRADING MARKET FOR THE COMMON
STOCK OR SUCH OTHER SECURITY.

 


“TRADING DAY” MEANS ANY DAY ON WHICH THE COMMON STOCK IS TRADED ON THE PRINCIPAL
MARKET; PROVIDED THAT “TRADING DAY” SHALL NOT INCLUDE ANY DAY ON WHICH THE
COMMON STOCK IS SCHEDULED TO TRADE, OR ACTUALLY TRADES, ON SUCH EXCHANGE OR
MARKET FOR LESS THAN 4.5 HOURS.

 


“WARRANT” MEANS THIS WARRANT AND ALL WARRANTS ISSUED IN EXCHANGE, TRANSFER OR
REPLACEMENT THEREOF PURSUANT TO THE TERMS OF THIS WARRANT.

 


“WARRANT EXERCISE PRICE” SHALL BE EQUAL TO, WITH RESPECT TO ANY WARRANT SHARE,
$4.50, SUBJECT TO ADJUSTMENT AS HEREINAFTER PROVIDED.

 


“WEIGHTED AVERAGE PRICE” MEANS, FOR ANY SECURITY AS OF ANY DATE, THE DOLLAR
VOLUME-WEIGHTED AVERAGE PRICE FOR SUCH SECURITY ON ITS PRINCIPAL MARKET DURING
THE PERIOD BEGINNING AT 9:30 A.M. NEW YORK CITY TIME (OR SUCH OTHER TIME AS ITS
PRINCIPAL MARKET PUBLICLY ANNOUNCES IS THE OFFICIAL OPEN OF TRADING) AND ENDING
AT 4:00 P.M. NEW YORK CITY TIME (OR SUCH OTHER TIME AS ITS PRINCIPAL MARKET
PUBLICLY ANNOUNCES IS THE OFFICIAL CLOSE OF TRADING) AS REPORTED BY BLOOMBERG
FINANCIAL MARKETS (OR ANY SUCCESSOR THERETO, “BLOOMBERG”) THROUGH ITS “VOLUME AT
PRICE” FUNCTIONS, OR IF THE FOREGOING DOES NOT APPLY, THE DOLLAR VOLUME-WEIGHTED
AVERAGE PRICE OF SUCH SECURITY IN THE OVER-THE-COUNTER MARKET ON THE ELECTRONIC
BULLETIN BOARD FOR SUCH SECURITY DURING THE PERIOD BEGINNING AT 9:30 A.M. NEW
YORK CITY TIME (OR SUCH OTHER TIME AS SUCH OVER-THE-COUNTER MARKET PUBLICLY
ANNOUNCES IS THE OFFICIAL OPEN OF TRADING), AND ENDING AT 4:00 P.M. NEW YORK
CITY TIME (OR SUCH OTHER TIME AS SUCH OVER-THE-COUNTER MARKET PUBLICLY ANNOUNCES
IS THE OFFICIAL CLOSE OF TRADING) AS REPORTED BY BLOOMBERG, OR, IF NO DOLLAR
VOLUME-WEIGHTED AVERAGE PRICE IS REPORTED FOR SUCH SECURITY BY BLOOMBERG FOR
SUCH HOURS, THE AVERAGE OF THE HIGHEST CLOSING BID PRICE AND THE LOWEST CLOSING
ASK PRICE OF ANY OF THE MARKET MAKERS FOR SUCH SECURITY AS REPORTED IN THE “PINK
SHEETS” BY THE NATIONAL QUOTATION BUREAU, INC.  IF THE WEIGHTED AVERAGE PRICE
CANNOT BE CALCULATED FOR SUCH SECURITY ON SUCH DATE ON ANY OF THE FOREGOING
BASES, THE WEIGHTED AVERAGE PRICE OF SUCH SECURITY ON SUCH DATE SHALL BE THE
FAIR MARKET VALUE AS MUTUALLY DETERMINED BY THE COMPANY AND THE HOLDER OF THIS
WARRANT.  IF THE COMPANY AND THE HOLDER OF THIS WARRANT ARE UNABLE TO AGREE UPON
THE FAIR

 

4

--------------------------------------------------------------------------------


 


MARKET VALUE OF THE COMMON STOCK, THEN SUCH DISPUTE SHALL BE RESOLVED PURSUANT
TO SECTION 2 BELOW.  ALL SUCH DETERMINATIONS SHALL BE APPROPRIATELY ADJUSTED FOR
ANY STOCK DIVIDEND, STOCK SPLIT, STOCK COMBINATION OR OTHER SIMILAR TRANSACTION
DURING ANY PERIOD DURING WHICH THE WEIGHTED AVERAGE PRICE IS BEING DETERMINED.

 

Section 2.                                            Exercise of Warrant.

 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
THIS WARRANT MAY BE EXERCISED BY THE HOLDER HEREOF THEN REGISTERED ON THE BOOKS
OF THE COMPANY, IN WHOLE OR IN PART, AT ANY TIME ON ANY BUSINESS DAY ON OR AFTER
THE OPENING OF BUSINESS ON THE DATE HEREOF AND PRIOR TO 11:59 P.M. NEW YORK TIME
ON THE EXPIRATION DATE BY (I) DELIVERY OF A WRITTEN NOTICE, IN THE FORM OF THE
EXERCISE NOTICE ATTACHED AS EXHIBIT A HERETO (THE “EXERCISE NOTICE”), OF SUCH
HOLDER’S ELECTION TO EXERCISE THIS WARRANT, WHICH NOTICE SHALL SPECIFY THE
NUMBER OF WARRANT SHARES TO BE PURCHASED, (II) (A) PAYMENT TO THE COMPANY OF AN
AMOUNT EQUAL TO THE WARRANT EXERCISE PRICE MULTIPLIED BY THE NUMBER OF WARRANT
SHARES AS TO WHICH THIS WARRANT IS BEING EXERCISED (THE “AGGREGATE EXERCISE
PRICE”) BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS (OR BY CHECK IF THE
COMPANY HAS NOT PROVIDED THE HOLDER OF THIS WARRANT WITH WIRE TRANSFER
INSTRUCTIONS FOR SUCH PAYMENT) OR (B) BY NOTIFYING THE COMPANY THAT THIS WARRANT
IS BEING EXERCISED PURSUANT TO A CASHLESS EXERCISE (AS DEFINED IN SECTION 2(E)),
AND (III) IF REQUIRED BY SECTION 2(F) (OR UNLESS THE HOLDER HAS PREVIOUSLY
DELIVERED THIS WARRANT TO THE COMPANY AND IT OR A NEW REPLACEMENT WARRANT HAS
NOT YET BEEN DELIVERED TO THE HOLDER), THE SURRENDER TO A COMMON CARRIER FOR
OVERNIGHT DELIVERY TO THE COMPANY AS SOON AS PRACTICABLE FOLLOWING SUCH DATE, OF
THIS WARRANT (OR, PURSUANT TO SECTION 10, AN INDEMNIFICATION UNDERTAKING, IN
CUSTOMARY FORM, WITH RESPECT TO THIS WARRANT IN THE CASE OF ITS LOSS, THEFT OR
DESTRUCTION); PROVIDED, THAT IF SUCH WARRANT SHARES ARE TO BE ISSUED IN ANY NAME
OTHER THAN THAT OF THE REGISTERED HOLDER OF THIS WARRANT, SUCH ISSUANCE SHALL BE
DEEMED A TRANSFER AND THE PROVISIONS OF SECTION 7 SHALL BE APPLICABLE.  IN THE
EVENT OF ANY EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT IN COMPLIANCE
WITH THIS SECTION 2, ON THE SECOND (2ND) BUSINESS DAY (THE “WARRANT SHARE
DELIVERY DATE”) FOLLOWING THE DATE OF ITS RECEIPT OF THE EXERCISE NOTICE, THE
AGGREGATE EXERCISE PRICE (OR NOTICE OF CASHLESS EXERCISE) AND, IF REQUIRED BY
SECTION 2 (OR UNLESS THE HOLDER OF THIS WARRANT HAS PREVIOUSLY DELIVERED THIS
WARRANT TO THE COMPANY AND IT OR A NEW REPLACEMENT WARRANT HAS NOT YET BEEN
DELIVERED TO THE HOLDER), THIS WARRANT (OR, PURSUANT TO SECTION 10, AN
INDEMNIFICATION UNDERTAKING, IN CUSTOMARY FORM, WITH RESPECT TO THIS WARRANT IN
THE CASE OF ITS LOSS, THEFT OR DESTRUCTION) (THE “EXERCISE DELIVERY DOCUMENTS”),
(A) PROVIDED THAT THE COMPANY’S TRANSFER AGENT (THE “TRANSFER AGENT”) IS
PARTICIPATING IN THE DEPOSITORY TRUST COMPANY (“DTC”) FAST AUTOMATED SECURITIES
TRANSFER PROGRAM AND PROVIDED THAT THE HOLDER IS ELIGIBLE TO RECEIVE SHARES
THROUGH DTC, THE COMPANY SHALL CREDIT SUCH AGGREGATE NUMBER OF SHARES OF COMMON
STOCK TO WHICH THE HOLDER SHALL BE ENTITLED TO THE HOLDER’S OR ITS DESIGNEE’S
BALANCE ACCOUNT WITH DTC THROUGH ITS DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM
OR (B) THE COMPANY SHALL ISSUE AND DELIVER TO THE ADDRESS SPECIFIED IN THE
EXERCISE NOTICE, A CERTIFICATE, REGISTERED IN THE NAME OF THE HOLDER OR ITS
DESIGNEE, FOR THE NUMBER OF SHARES OF COMMON STOCK TO WHICH THE HOLDER SHALL BE
ENTITLED.  UPON DELIVERY OF THE EXERCISE DELIVERY DOCUMENTS, THE HOLDER OF THIS
WARRANT SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BECOME THE HOLDER OF RECORD OF
THE WARRANT SHARES WITH RESPECT TO WHICH THIS WARRANT HAS BEEN EXERCISED,

 

5

--------------------------------------------------------------------------------


 


IRRESPECTIVE OF THE DATE OF CREDIT OR DELIVERY OF THE CERTIFICATES EVIDENCING
SUCH WARRANT SHARES.  IN THE CASE OF A DISPUTE AS TO THE DETERMINATION OF THE
WARRANT EXERCISE PRICE, THE WEIGHTED AVERAGE PRICE OF A SECURITY OR THE
ARITHMETIC CALCULATION OF THE NUMBER OF WARRANT SHARES, THE COMPANY SHALL
PROMPTLY ISSUE TO THE HOLDER THE NUMBER OF SHARES OF COMMON STOCK THAT IS NOT
DISPUTED AND SHALL SUBMIT THE DISPUTED DETERMINATIONS OR ARITHMETIC CALCULATIONS
TO THE HOLDER VIA FACSIMILE WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT OF THE
HOLDER’S EXERCISE NOTICE.  IF THE HOLDER AND THE COMPANY ARE UNABLE TO AGREE
UPON THE DETERMINATION OF THE WARRANT EXERCISE PRICE, THE WEIGHTED AVERAGE PRICE
OR ARITHMETIC CALCULATION OF THE NUMBER OF WARRANT SHARES WITHIN THREE
(3) BUSINESS DAYS OF SUCH DISPUTED DETERMINATION OR ARITHMETIC CALCULATION BEING
SUBMITTED TO THE HOLDER, THEN THE COMPANY SHALL PROMPTLY (AND IN ANY EVENT
WITHIN TWO (2) BUSINESS DAYS) SUBMIT VIA FACSIMILE (I) THE DISPUTED
DETERMINATION OF THE WARRANT EXERCISE PRICE OR THE WEIGHTED AVERAGE PRICE TO AN
INDEPENDENT, REPUTABLE INVESTMENT BANKING FIRM AGREED TO BY THE COMPANY AND THE
HOLDER OF THIS WARRANT OR (II) THE DISPUTED ARITHMETIC CALCULATION OF THE NUMBER
OF WARRANT SHARES TO ITS INDEPENDENT, OUTSIDE PUBLIC ACCOUNTANT, AS THE CASE MAY
BE.  THE COMPANY SHALL DIRECT THE INVESTMENT BANKING FIRM OR THE ACCOUNTANT, AS
THE CASE MAY BE, TO PERFORM THE DETERMINATIONS OR CALCULATIONS AND NOTIFY THE
COMPANY AND THE HOLDER OF THE RESULTS NO LATER THAN THREE (3) BUSINESS DAYS
AFTER THE TIME IT RECEIVES THE DISPUTED DETERMINATIONS OR CALCULATIONS.  SUCH
INVESTMENT BANKING FIRM’S OR ACCOUNTANT’S DETERMINATION OR CALCULATION, AS THE
CASE MAY BE, SHALL BE DEEMED CONCLUSIVE ABSENT DEMONSTRABLE ERROR.

 


(B)                                 IF THIS WARRANT IS SUBMITTED FOR EXERCISE,
AS MAY BE REQUIRED BY SECTION 2(F), AND UNLESS THE RIGHTS REPRESENTED BY THIS
WARRANT SHALL HAVE EXPIRED OR SHALL HAVE BEEN FULLY EXERCISED, THE COMPANY
SHALL, AS SOON AS PRACTICABLE AND IN NO EVENT LATER THAN THREE (3) BUSINESS DAYS
AFTER RECEIPT OF THIS WARRANT (THE “WARRANT DELIVERY DATE”) AND AT ITS OWN
EXPENSE, ISSUE A NEW WARRANT IDENTICAL IN ALL RESPECTS TO THIS WARRANT EXERCISED
EXCEPT IT SHALL REPRESENT RIGHTS TO PURCHASE THE NUMBER OF WARRANT SHARES
PURCHASABLE IMMEDIATELY PRIOR TO SUCH EXERCISE UNDER THIS WARRANT, LESS THE
NUMBER OF WARRANT SHARES WITH RESPECT TO WHICH SUCH WARRANT IS EXERCISED
(TOGETHER WITH, IN THE CASE OF A CASHLESS EXERCISE, THE NUMBER OF WARRANT SHARES
SURRENDERED IN LIEU OF PAYMENT OF THE EXERCISE PRICE).


 


(C)                                  NO FRACTIONAL SHARES OF COMMON STOCK ARE TO
BE ISSUED UPON THE EXERCISE OF THIS WARRANT, BUT RATHER THE NUMBER OF SHARES OF
COMMON STOCK ISSUED UPON EXERCISE OF THIS WARRANT SHALL BE ROUNDED UP OR DOWN TO
THE NEAREST WHOLE NUMBER (WITH 0.5 ROUNDED UP).


 


(D)                                 IF THE COMPANY SHALL FAIL FOR ANY REASON OR
FOR NO REASON (X) TO ISSUE AND DELIVER TO THE HOLDER WITHIN THREE (3) BUSINESS
DAYS OF RECEIPT OF THE EXERCISE DELIVERY DOCUMENTS A CERTIFICATE FOR THE NUMBER
OF SHARES OF COMMON STOCK TO WHICH THE HOLDER IS ENTITLED OR TO CREDIT THE
HOLDER’S BALANCE ACCOUNT WITH DTC FOR SUCH NUMBER OF SHARES OF COMMON STOCK TO
WHICH THE HOLDER IS ENTITLED UPON THE HOLDER’S EXERCISE OF THIS WARRANT OR
(Y) TO ISSUE AND DELIVER TO THE HOLDER BY THE WARRANT DELIVERY DATE A NEW
WARRANT FOR THE NUMBER OF SHARES OF COMMON STOCK TO WHICH SUCH HOLDER IS
ENTITLED PURSUANT TO SECTION 2(B) HEREOF, IF ANY, THEN THE COMPANY SHALL, IN
ADDITION TO ANY OTHER REMEDIES UNDER THIS WARRANT OR THE SECURITIES PURCHASE
AGREEMENT OR OTHERWISE AVAILABLE

 

6

--------------------------------------------------------------------------------


 


TO SUCH HOLDER, INCLUDING ANY INDEMNIFICATION UNDER SECTION 8 OF THE SECURITIES
PURCHASE AGREEMENT, PAY AS ADDITIONAL DAMAGES IN CASH TO SUCH HOLDER ON EACH DAY
AFTER SUCH THIRD (3RD) BUSINESS DAY THAT SUCH SHARES OF COMMON STOCK ARE NOT
ISSUED AND DELIVERED OR CREDITED TO THE HOLDER, IN THE CASE OF CLAUSE (X) ABOVE,
OR SUCH THIRD (3RD) BUSINESS DAY THAT SUCH WARRANT IS NOT DELIVERED, IN THE CASE
OF CLAUSE (Y) ABOVE, AN AMOUNT EQUAL TO THE SUM OF (I) IF THE COMPANY HAS FAILED
TO DELIVER OR CREDIT SHARES OF COMMON STOCK ON OR PRIOR TO THE WARRANT SHARE
DELIVERY DATE, 0.5% OF THE PRODUCT OF (A) THE NUMBER OF SHARES OF COMMON STOCK
NOT ISSUED OR CREDITED TO THE HOLDER ON OR PRIOR TO THE WARRANT SHARE DELIVERY
DATE AND (B) THE WEIGHTED AVERAGE PRICE OF THE COMMON STOCK ON THE WARRANT SHARE
DELIVERY DATE, AND (II) IF THE COMPANY HAS FAILED TO DELIVER A WARRANT TO THE
HOLDER ON OR PRIOR TO THE WARRANT DELIVERY DATE, 0.5% OF THE PRODUCT OF (X) THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT AS OF THE
WARRANT DELIVERY DATE, AND (Y) THE WEIGHTED AVERAGE PRICE OF THE COMMON STOCK ON
THE WARRANT DELIVERY DATE; PROVIDED THAT IN NO EVENT SHALL CASH DAMAGES ACCRUE
PURSUANT TO THIS SECTION 2(D) DURING THE PERIOD, IF ANY, IN WHICH ANY WARRANT
SHARES ARE THE SUBJECT OF A BONA FIDE DISPUTE THAT IS SUBJECT TO AND BEING
RESOLVED PURSUANT TO, AND IN COMPLIANCE WITH THE TIME PERIODS AND OTHER
PROVISIONS OF, THE DISPUTE RESOLUTION PROVISIONS OF SECTION 2.  ALTERNATIVELY,
SUBJECT TO THE DISPUTE RESOLUTION PROVISIONS OF SECTION 2, AT THE ELECTION OF
THE HOLDER MADE IN THE HOLDER’S SOLE DISCRETION, THE COMPANY SHALL PAY TO THE
HOLDER, IN LIEU OF THE ADDITIONAL DAMAGES REFERRED TO IN THE PRECEDING SENTENCE
(BUT IN ADDITION TO ALL OTHER AVAILABLE REMEDIES THAT THE HOLDER MAY PURSUE
HEREUNDER AND UNDER THE SECURITIES PURCHASE AGREEMENT (INCLUDING INDEMNIFICATION
PURSUANT TO SECTION 8 THEREOF)), 120% OF THE AMOUNT THAT (A) THE HOLDER’S TOTAL
PURCHASE PRICE (INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR SHARES OF COMMON
STOCK PURCHASED TO MAKE DELIVERY IN SATISFACTION OF A SALE BY SUCH HOLDER OF THE
SHARES OF COMMON STOCK TO WHICH THE HOLDER IS ENTITLED BUT HAS NOT RECEIVED UPON
AN EXERCISE, EXCEEDS (B) THE NET PROCEEDS RECEIVED BY THE HOLDER FROM THE SALE
OF THE SHARES OF COMMON STOCK TO WHICH THE HOLDER IS ENTITLED BUT HAS NOT
RECEIVED UPON SUCH EXERCISE.

 


(E)                                  THE HOLDER OF THIS WARRANT MAY, AT ITS
ELECTION AND IN ITS SOLE DISCRETION, EXERCISE THIS WARRANT IN WHOLE OR IN PART
AND, IN LIEU OF MAKING THE CASH PAYMENT OTHERWISE CONTEMPLATED TO BE MADE TO THE
COMPANY UPON SUCH EXERCISE IN PAYMENT OF THE AGGREGATE EXERCISE PRICE, ELECT
INSTEAD TO RECEIVE UPON SUCH EXERCISE THE “NET NUMBER” OF SHARES OF COMMON STOCK
DETERMINED ACCORDING TO THE FOLLOWING FORMULA (A “CASHLESS EXERCISE”):

 

 

Net Number =

(A x B) - (A x C)

 

 

 

 

 

B

 

 

 

 

For purposes of the foregoing formula:

 

 

 

 

 

 

 

 

 

 

A=

the total number of shares with respect to which this Warrant is then being
exercised;

 

 

 

 

 

 

 

 

B=

the Weighted Average Price of the Common Stock on the Trading Day immediately
preceding the date of the delivery of the Exercise Delivery Documents; and

 

7

--------------------------------------------------------------------------------


 

 

 

C=

the Warrant Exercise Price then in effect for the applicable Warrant Shares at
the time of such exercise.

 

For the avoidance of doubt, (i) in connection with a Cashless Exercise, the
holder shall only be entitled to be issued and delivered or credited the Net
Number of shares of Common Stock on or prior to the corresponding Warrant Share
Delivery Date and (ii) the holder shall only be entitled to elect a Cashless
Exercise if the Net Number is greater than zero.

 


(F)                                    BOOK-ENTRY.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY SET FORTH HEREIN, UPON EXERCISE OF THIS WARRANT IN ACCORDANCE WITH
THE TERMS HEREOF, THE HOLDER OF THIS WARRANT SHALL NOT BE REQUIRED TO PHYSICALLY
SURRENDER THIS WARRANT TO THE COMPANY UNLESS IT IS BEING EXERCISED FOR ALL OF
THE WARRANT SHARES REPRESENTED BY THE WARRANT.  THE HOLDER AND THE COMPANY SHALL
EACH MAINTAIN RECORDS SHOWING THE NUMBER OF WARRANT SHARES EXERCISED AND ISSUED
AND THE DATES OF SUCH EXERCISES OR SHALL USE SUCH OTHER METHOD, REASONABLY
SATISFACTORY TO THE OTHER, SO AS NOT TO REQUIRE PHYSICAL SURRENDER OF THIS
WARRANT UPON EACH SUCH EXERCISE.  IN THE EVENT OF ANY DISPUTE OR DISCREPANCY,
SUCH RECORDS OF THE COMPANY ESTABLISHING THE NUMBER OF WARRANT SHARES TO WHICH
THE HOLDER IS ENTITLED SHALL BE CONTROLLING AND DETERMINATIVE IN THE ABSENCE OF
DEMONSTRABLE ERROR.  NOTWITHSTANDING THE FOREGOING, IF THIS WARRANT IS EXERCISED
AS AFORESAID, THE HOLDER MAY NOT TRANSFER THIS WARRANT UNLESS THE HOLDER FIRST
PHYSICALLY SURRENDERS THIS WARRANT TO THE COMPANY, WHEREUPON THE COMPANY WILL
FORTHWITH ISSUE AND DELIVER UPON THE ORDER OF THE HOLDER A NEW WARRANT OF LIKE
TENOR, REGISTERED AS THE HOLDER MAY REQUEST, REPRESENTING IN THE AGGREGATE THE
REMAINING NUMBER OF WARRANT SHARES REPRESENTED BY THIS WARRANT.  THE HOLDER AND
ANY ASSIGNEE, BY ACCEPTANCE OF THIS WARRANT, ACKNOWLEDGE AND AGREE THAT, BY
REASON OF THE PROVISIONS OF THIS PARAGRAPH, FOLLOWING EXERCISES OF ANY PORTION
OF THIS WARRANT, THE NUMBER OF WARRANT SHARES REPRESENTED BY THIS WARRANT MAY BE
LESS THAN THE NUMBER STATED ON THE FACE HEREOF.  EACH WARRANT SHALL BEAR THE
FOLLOWING LEGEND:

 

ANY TRANSFEREE OF THIS WARRANT SHOULD CAREFULLY REVIEW THE TERMS OF THIS
WARRANT, INCLUDING SECTION 2(f) HEREOF.  THE SECURITIES REPRESENTED BY THIS
WARRANT MAY BE LESS THAN THE NUMBER SET FORTH ON THE FACE HEREOF PURSUANT TO
SECTION 2(f) HEREOF.

 


SECTION 3.                                            REPRESENTATIONS,
WARRANTIES AND COVENANTS OF THE COMPANY.

 


(A)                                  THIS WARRANT IS, AND ANY WARRANTS ISSUED IN
SUBSTITUTION FOR OR REPLACEMENT OF THIS WARRANT WILL UPON ISSUANCE BE, DULY
AUTHORIZED AND VALIDLY ISSUED.


 


(B)                                 ALL WARRANT SHARES THAT MAY BE ISSUED UPON
THE EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT WILL, UPON ISSUANCE, BE
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND FREE FROM ALL TAXES AND LIENS
WITH RESPECT TO THE ISSUANCE THEREOF.

 

8

--------------------------------------------------------------------------------


 


(C)                                  DURING THE PERIOD WITHIN WHICH THE RIGHTS
REPRESENTED BY THIS WARRANT MAY BE EXERCISED, THE COMPANY WILL AT ALL TIMES HAVE
AUTHORIZED AND RESERVED AT LEAST 150% OF THE NUMBER OF SHARES OF COMMON STOCK
NEEDED TO PROVIDE FOR THE EXERCISE OF THE RIGHTS THEN REPRESENTED BY THIS
WARRANT (WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSIONS) (THE “REQUIRED
RESERVE AMOUNT”).  THE INITIAL NUMBER OF SHARES OF COMMON STOCK RESERVED FOR
EXERCISES OF THE WARRANTS AND EACH INCREASE IN THE NUMBER OF SHARES OF COMMON
STOCK SO RESERVED SHALL BE ALLOCATED PRO RATA AMONG THE HOLDERS OF THE WARRANTS
BASED ON THE NUMBER OF WARRANTS THEN HELD BY EACH HOLDER OF THE WARRANTS OR
INCREASE IN THE NUMBER OF RESERVED SHARES OF COMMON STOCK, AS THE CASE MAY BE. 
IN THE EVENT ANY HOLDER OF THE WARRANTS SHALL SELL OR OTHERWISE TRANSFER ANY OF
SUCH HOLDER’S WARRANTS, EACH TRANSFEREE SHALL BE ALLOCATED A PRO RATA PORTION OF
THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR SUCH TRANSFEROR.  ANY SHARES
OF COMMON STOCK RESERVED AND ALLOCATED TO ANY PERSON THAT CEASES TO HOLD ANY
WARRANTS SHALL BE ALLOCATED TO THE REMAINING HOLDERS OF THE WARRANTS, PRO RATA
BASED ON THE NUMBER OF WARRANTS THEN HELD BY SUCH HOLDERS.


 


(D)                                 IF AT ANY TIME WHILE ANY OF THE WARRANTS
REMAIN OUTSTANDING THE COMPANY DOES NOT HAVE A SUFFICIENT NUMBER OF AUTHORIZED
AND UNRESERVED SHARES OF COMMON STOCK TO SATISFY ITS OBLIGATION TO RESERVE FOR
ISSUANCE UPON EXERCISE OF THE WARRANTS AT LEAST A NUMBER OF SHARES OF COMMON
STOCK EQUAL TO THE REQUIRED RESERVE AMOUNT, THEN THE COMPANY SHALL IMMEDIATELY
TAKE ALL ACTION NECESSARY TO INCREASE THE COMPANY’S AUTHORIZED SHARES OF COMMON
STOCK TO AN AMOUNT SUFFICIENT TO ALLOW THE COMPANY TO RESERVE THE REQUIRED
RESERVE AMOUNT FOR THE WARRANTS THEN OUTSTANDING.


 


(E)                                  IF, AND SO LONG AS, ANY SHARES OF COMMON
STOCK SHALL BE LISTED ON THE AMERICAN STOCK EXCHANGE OR ANOTHER SECURITIES
EXCHANGE OR QUOTED ON THE NASDAQ STOCK MARKET, INC. (“NASDAQ”), THE SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT SHALL BE SO LISTED OR
QUOTED; AND THE COMPANY SHALL SO LIST ON SUCH EXCHANGE OR MARKET, AND SHALL
MAINTAIN SUCH LISTING OF, ANY OTHER SHARES OF CAPITAL STOCK OF THE COMPANY
ISSUABLE UPON THE EXERCISE OF THIS WARRANT IF AND SO LONG AS ANY SHARES OF THE
SAME CLASS SHALL BE LISTED ON SUCH SECURITIES EXCHANGE OR MARKET.


 


(F)                                    SO LONG AS ANY OF THE WARRANTS ARE
OUTSTANDING, THE COMPANY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO
(I) CONDUCT ITS OPERATIONS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE, (II) MAINTAIN ITS CORPORATE EXISTENCE AND (III) MAINTAIN AND
PROTECT ALL MATERIAL INTELLECTUAL PROPERTY USED IN THE BUSINESS OF THE COMPANY
AND ITS SUBSIDIARIES.


 


(G)                                 THE COMPANY WILL NOT, BY AMENDMENT OF ITS
CERTIFICATE OF INCORPORATION OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUANCE OR SALE OF SECURITIES, OR ANY OTHER
VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE TERMS TO BE OBSERVED OR PERFORMED BY IT HEREUNDER, BUT WILL AT ALL TIMES IN
GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL THE PROVISIONS OF THIS WARRANT. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY (I) WILL NOT
INCREASE THE PAR VALUE OF ANY SHARES OF COMMON STOCK RECEIVABLE UPON THE
EXERCISE OF THIS WARRANT ABOVE $0.001 PER SHARE, AND (II) WILL TAKE ALL SUCH
ACTIONS AS MAY BE NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY
AND

 

9

--------------------------------------------------------------------------------


 


LEGALLY ISSUE FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK UPON THE
EXERCISE OF THIS WARRANT.


 


(H)                                 THIS WARRANT WILL BE BINDING UPON ANY ENTITY
SUCCEEDING TO THE COMPANY BY MERGER, CONSOLIDATION OR ACQUISITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY AND IT SHALL BE A CONDITION TO
THE CLOSING OF ANY OF THE FOREGOING TRANSACTIONS THAT SUCH SUCCESSOR ENTITY
(I) COMPLIES WITH THE TERMS OF, AND SATISFIES THE CONDITIONS IN,
SECTION 9(B) BELOW AND (II) IS A PUBLICLY TRADED CORPORATION WHOSE COMMON STOCK
IS LISTED FOR TRADING ON A NATIONALLY RECOGNIZED STOCK EXCHANGE OR QUOTED ON
NASDAQ.


 

Section 4.                                            Taxes. The Company shall
pay any and all taxes (excluding income taxes, franchise taxes or other taxes
levied on gross earnings, profits or the like of the holder) that may be payable
with respect to the issuance and delivery of Warrant Shares upon exercise of
this Warrant.

 

Section 5.                                            Warrant Holder Not Deemed
a Stockholder.  Except as set forth in Section 8 below, prior to the exercise of
this Warrant, the holder of this Warrant shall not be entitled to any rights as
a stockholder of the Company with respect to the Warrant Shares, including the
right to vote such shares, receive dividends or other distributions thereon or
be notified of stockholder meetings.  In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on such holder to
purchase any securities upon exercise of this Warrant or otherwise or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company, except to the extent specifically provided for
herein.  Notwithstanding this Section 5, the Company will provide the holder of
this Warrant with copies of the same information given to the stockholders of
the Company generally, contemporaneously with the giving thereof to the
stockholders.

 

Section 6.                                            Representations of
Holder.  The holder of this Warrant, by the acceptance hereof, represents that
it is acquiring this Warrant, and upon exercise hereof (other than pursuant to a
Cashless Exercise) will acquire the Warrant Shares, for its own account and not
with a view towards, or for offer or resale in connection with, any distribution
in violation of the 1933 Act; provided, however, that by making the
representations herein, the holder does not agree to hold this Warrant or any of
the Warrant Shares for any minimum or other specific term and reserves the right
to dispose of this Warrant and the Warrant Shares at any time pursuant to a
registration statement that has been declared and is effective under the 1933
Act or an exemption from the registration requirements of the 1933 Act.  The
holder of this Warrant further represents, by acceptance hereof, that, as of
this date, such holder is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D promulgated by the Securities and Exchange
Commission under the 1933 Act (an “Accredited Investor”).

 

Section 7.                                            Ownership and Transfer. 
The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to the holder), a
register for this Warrant, in which the Company shall

 

10

--------------------------------------------------------------------------------


 


RECORD THE NAME AND ADDRESS OF THE PERSON IN WHOSE NAME THIS WARRANT HAS BEEN
ISSUED, AS WELL AS THE NAME AND ADDRESS OF EACH TRANSFEREE.  THE COMPANY MAY
TREAT THE PERSON IN WHOSE NAME ANY WARRANT IS REGISTERED ON THE REGISTER AS THE
OWNER AND HOLDER THEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY NOTICE TO THE
CONTRARY, BUT IN ALL EVENTS RECOGNIZING ANY TRANSFERS MADE IN ACCORDANCE WITH
THE TERMS OF THIS WARRANT.

 


(A)                                  THE HOLDER MAY ASSIGN OR TRANSFER SOME OR
ALL OF ITS RIGHTS HEREUNDER, SUBJECT TO COMPLIANCE WITH THE 1933 ACT AND THE
PROVISIONS OF SECTION 2 OF THE SECURITIES PURCHASE AGREEMENT WITHOUT THE CONSENT
OF THE COMPANY.


 


(B)                                 THE COMPANY IS OBLIGATED TO REGISTER THE
WARRANT SHARES FOR RESALE UNDER THE 1933 ACT PURSUANT TO THE REGISTRATION RIGHTS
AGREEMENT.  THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT
SHALL CONSTITUTE REGISTRABLE SECURITIES (AS SUCH TERM IS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT).  EACH HOLDER OF THIS WARRANT SHALL BE ENTITLED
TO ALL THE BENEFITS AFFORDED TO A HOLDER OF ANY SUCH REGISTRABLE SECURITIES
UNDER THE REGISTRATION RIGHTS AGREEMENT AND SUCH HOLDER, BY ITS ACCEPTANCE OF
THIS WARRANT, AGREES TO BE BOUND BY AND TO COMPLY WITH THE TERMS AND CONDITIONS
OF THE REGISTRATION RIGHTS AGREEMENT APPLICABLE TO SUCH HOLDER AS A HOLDER OF
SUCH REGISTRABLE SECURITIES.

 

Section 8.                                            Adjustments to Warrant
Exercise Price.  The Warrant Exercise Price, and the number and type of
securities to be received upon exercise of this Warrant, shall be adjusted from
time to time as provided in this Section 8.

 


(A)                                  IN THE EVENT THAT THE COMPANY SHALL AT ANY
TIME OR FROM TIME TO TIME, ON OR AFTER THE WARRANT DATE AND PRIOR TO THE
EXERCISE OF THIS WARRANT, (A) PAY A DIVIDEND OR MAKE A DISTRIBUTION PAYABLE IN
SHARES OF COMMON STOCK ON ANY CLASS OF SHARES OF CAPITAL STOCK OF THE COMPANY,
(B) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK INTO A GREATER NUMBER OF
SHARES, (C) COMBINE ITS OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER
OF SHARES OR (D) ISSUE ANY SHARES OF CAPITAL STOCK BY RECLASSIFICATION OF ITS
SHARES OF COMMON STOCK, THEN, AND IN EACH SUCH CASE, (X) THE AGGREGATE NUMBER OF
WARRANT SHARES FOR WHICH THIS WARRANT IS EXERCISABLE (THE “WARRANT SHARE
NUMBER”) IMMEDIATELY PRIOR TO SUCH EVENT SHALL BE ADJUSTED (AND ANY OTHER
APPROPRIATE ACTIONS SHALL BE TAKEN BY THE COMPANY) SO THAT THE WARRANT HOLDER
SHALL BE ENTITLED TO RECEIVE UPON EXERCISE OF THIS WARRANT THE NUMBER OF SHARES
OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY THAT IT WOULD HAVE OWNED OR
WOULD HAVE BEEN ENTITLED TO RECEIVE UPON OR BY REASON OF ANY OF THE EVENTS
DESCRIBED ABOVE, HAD THIS WARRANT BEEN EXERCISED IMMEDIATELY PRIOR TO THE
OCCURRENCE OF SUCH EVENT AND (Y) THE WARRANT EXERCISE PRICE PAYABLE UPON THE
EXERCISE OF THIS WARRANT SHALL BE ADJUSTED BY MULTIPLYING SUCH WARRANT EXERCISE
PRICE IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY A FRACTION, THE NUMERATOR OF WHICH
SHALL BE THE NUMBER OF WARRANT SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT
IMMEDIATELY PRIOR TO SUCH ADJUSTMENT, AND THE DENOMINATOR OF WHICH SHALL BE THE
NUMBER OF WARRANT SHARES ISSUABLE IMMEDIATELY THEREAFTER.  AN ADJUSTMENT MADE
PURSUANT TO THIS SECTION 8 SHALL BECOME EFFECTIVE IMMEDIATELY UPON THE OPENING
OF BUSINESS ON THE DAY NEXT FOLLOWING THE RECORD DATE (SUBJECT TO
SECTION 8(G) BELOW) IN THE CASE OF A DIVIDEND OR DISTRIBUTION AND SHALL BECOME
EFFECTIVE IMMEDIATELY UPON THE

 

11

--------------------------------------------------------------------------------


 


OPENING OF BUSINESS ON THE DAY NEXT FOLLOWING THE EFFECTIVE DATE IN THE CASE OF
A SUBDIVISION, COMBINATION OR RECLASSIFICATION.


 


(B)                                 IN THE EVENT THAT THE COMPANY SHALL AT ANY
TIME OR FROM TIME TO TIME, ON OR AFTER THE WARRANT DATE AND PRIOR TO THE
EXERCISE OF THIS WARRANT, (A) ISSUE SHARES OF COMMON STOCK, CONVERTIBLE
SECURITIES, OR OPTIONS ENTITLING THE RECIPIENT THEREOF TO SUBSCRIBE FOR OR
PURCHASE SHARES OF COMMON STOCK, AT A PRICE PER SHARE OR (B) AMEND OR OTHERWISE
MODIFY THE TERMS OF ANY CONVERTIBLE SECURITIES OR OPTIONS TO A PRICE PER SHARE
(SUCH ISSUANCE, SUBSCRIPTION OR PURCHASE PRICE OR AMENDED OR MODIFIED PRICE
BEING REFERRED TO AS THE “NEW ISSUE PRICE”), IN EITHER CASE, LESS THAN THE
WARRANT EXERCISE PRICE THEN IN EFFECT, THEN THE WARRANT EXERCISE PRICE IN EFFECT
AT THE OPENING OF BUSINESS ON THE DAY NEXT FOLLOWING SUCH ISSUANCE SHALL BE
ADJUSTED TO EQUAL THE NEW ISSUE PRICE.  SUCH ADJUSTMENT SHALL BECOME EFFECTIVE
IMMEDIATELY UPON THE OPENING OF BUSINESS ON THE DAY NEXT FOLLOWING SUCH
ISSUANCE.  IN DETERMINING WHETHER ANY SHARES OF COMMON STOCK ARE ISSUED OR
ISSUABLE, OR CONVERTIBLE SECURITIES OR OPTIONS ENTITLE THE HOLDERS OF WARRANTS
TO SUBSCRIBE FOR OR PURCHASE SHARES OF COMMON STOCK AT LESS THAN SUCH WARRANT
EXERCISE PRICE, THERE SHALL BE TAKEN INTO ACCOUNT ANY CONSIDERATION RECEIVED BY
THE COMPANY UPON ISSUANCE OF ANY SUCH SECURITIES, THE CONVERSION OF ANY SUCH
CONVERTIBLE SECURITIES AND UPON EXERCISE OF SUCH OPTIONS THE VALUE OF SUCH
CONSIDERATION, IF OTHER THAN CASH, TO BE DETERMINED IN GOOD FAITH BY THE BOARD
OF DIRECTORS OF THE COMPANY (THE “BOARD OF DIRECTORS”) IN THE EXERCISE OF THEIR
FIDUCIARY DUTY, WITH THE CONCURRENCE OF THE HOLDERS OF AT LEAST A MAJORITY OF
THE WARRANTS THEN OUTSTANDING.  NOTWITHSTANDING THE FOREGOING OR ANY OTHER
PROVISION HEREIN TO THE CONTRARY, NO ADJUSTMENT TO THE WARRANT EXERCISE PRICE
WILL BE REQUIRED AS A RESULT OF ANY EXEMPTED ISSUANCE.


 


(C)                                  IN CASE THE COMPANY SHALL AT ANY TIME OR
FROM TIME TO TIME, ON OR AFTER THE WARRANT DATE AND PRIOR TO EXERCISE OF THIS
WARRANT, DISTRIBUTE TO ALL HOLDERS OF SHARES OF COMMON STOCK (INCLUDING ANY SUCH
DISTRIBUTION MADE IN CONNECTION WITH A MERGER OR CONSOLIDATION IN WHICH THE
COMPANY IS THE RESULTING OR SURVIVING PERSON AND THE COMMON STOCK IS NOT CHANGED
OR EXCHANGED) CASH, EVIDENCES OF INDEBTEDNESS OF THE COMPANY, ANY SUBSIDIARY OR
ANOTHER ISSUER, SECURITIES OF THE COMPANY (INCLUDING CONVERTIBLE SECURITIES),
ANY SUBSIDIARY OR ANOTHER ISSUER OR OTHER ASSETS (EXCLUDING DIVIDENDS PAYABLE IN
SHARES OF COMMON STOCK FOR WHICH ADJUSTMENT IS MADE UNDER ANOTHER PARAGRAPH OF
THIS SECTION 8 AND ANY DISTRIBUTION IN CONNECTION WITH AN EXEMPTED ISSUANCE) OR
OPTIONS TO SUBSCRIBE FOR OR PURCHASE OF ANY OF THE FOREGOING, THEN, AND IN EACH
SUCH CASE, THE WARRANT EXERCISE PRICE THEN IN EFFECT SHALL BE ADJUSTED (AND ANY
OTHER APPROPRIATE ACTIONS SHALL BE TAKEN BY THE COMPANY) BY MULTIPLYING THE
WARRANT EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF SUCH
DISTRIBUTION BY A FRACTION (X) THE NUMERATOR OF WHICH SHALL BE THE WEIGHTED
AVERAGE PRICE OF THE COMMON STOCK FOR THE FIVE (5) CONSECUTIVE TRADING DAYS
IMMEDIATELY PRIOR TO THE DATE OF DISTRIBUTION LESS THE THEN FAIR MARKET VALUE
(AS DETERMINED BY THE BOARD OF DIRECTORS IN THE EXERCISE OF THEIR FIDUCIARY
DUTIES WITH THE CONCURRENCE OF THE HOLDERS OF AT LEAST A MAJORITY OF THE
WARRANTS THEN OUTSTANDING) OF THE PORTION OF THE CASH, EVIDENCES OF
INDEBTEDNESS, SECURITIES OR OTHER ASSETS SO DISTRIBUTED OR OF SUCH OPTIONS TO
SUBSCRIBE APPLICABLE TO ONE SHARE OF COMMON STOCK AND (Y) THE DENOMINATOR OF
WHICH SHALL BE THE WEIGHTED AVERAGE PRICE OF THE COMMON STOCK FOR THE FIVE
(5) CONSECUTIVE TRADING DAYS IMMEDIATELY PRIOR TO THE DATE OF DISTRIBUTION (BUT
SUCH FRACTION SHALL NOT BE GREATER THAN ONE).  SUCH ADJUSTMENT SHALL BE

 

12

--------------------------------------------------------------------------------


 


MADE WHENEVER ANY SUCH DISTRIBUTION IS MADE AND SHALL BECOME EFFECTIVE
RETROACTIVELY TO A DATE IMMEDIATELY FOLLOWING THE CLOSE OF BUSINESS ON THE
RECORD DATE FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH
DISTRIBUTION.


 


(D)                                 IN THE EVENT THAT THE COMPANY SHALL AT ANY
TIME OR FROM TIME TO TIME, ON OR AFTER THE WARRANT DATE AND PRIOR TO THE
EXERCISE OF THIS WARRANT, MAKE A PAYMENT OF CASH OR OTHER CONSIDERATION TO THE
HOLDERS OF SHARES OF COMMON STOCK IN RESPECT OF A TENDER OFFER OR EXCHANGE
OFFER, OTHER THAN AN ODD-LOT OFFER, AND THE VALUE OF THE SUM OF (I) THE
AGGREGATE CASH AND OTHER CONSIDERATION PAID FOR SUCH SHARES OF COMMON STOCK, AND
(II) ANY OTHER CONSENT OR OTHER FEES PAID TO HOLDERS OF SHARES OF COMMON STOCK
IN RESPECT OF SUCH TENDER OFFER OR EXCHANGE OFFER, EXPRESSED AS AN AMOUNT PER
SHARE OF COMMON STOCK VALIDLY TENDERED OR EXCHANGED PURSUANT TO SUCH TENDER
OFFER OR EXCHANGE OFFER, EXCEEDS THE WEIGHTED AVERAGE PRICE OF THE COMMON STOCK
ON THE TRADING DAY IMMEDIATELY PRIOR TO THE DATE ANY SUCH TENDER OFFER OR
EXCHANGE OFFER IS FIRST PUBLICLY ANNOUNCED (THE “ANNOUNCEMENT DATE”), THEN THE
WARRANT EXERCISE PRICE SHALL BE ADJUSTED IN ACCORDANCE WITH THE FORMULA:

 

R’ = R x

  O’ x P  

 

 

F + (P x O)

 

 

For purposes of the foregoing formula:

 

R = the Warrant Exercise Price in effect at the expiration time of the tender
offer or exchange offer that is the subject of this Section 4(e)(iv) (the
“Expiration Time”);

 

R’ = the Warrant Exercise Price in effect immediately after the expiration time;

 

F = the fair market value (as determined by the Board of Directors in the
exercise of their fiduciary duties with the concurrence of the holders of at
least a majority of the Warrants then outstanding) of the aggregate value of all
cash and any other consideration paid or payable for shares of Common Stock
validly tendered or exchanged and not withdrawn prior to the Expiration Time
(the “Purchased Shares”);

 

O = the number of shares of Common Stock outstanding immediately after the
Expiration Time less any Purchased Shares;

 

O’ = the number of shares of Common Stock outstanding immediately after the
Expiration Time, plus any Purchased Shares; and

 

P = the Weighted Average Price of the Common Stock on the Trading Day next
succeeding the Announcement Date.

 


SUCH DECREASE, IF ANY, SHALL BECOME EFFECTIVE IMMEDIATELY UPON THE OPENING OF
BUSINESS ON THE DAY NEXT FOLLOWING THE EXPIRATION TIME.  IN THE EVENT THAT
COMPANY IS OBLIGATED TO PURCHASE SHARES PURSUANT TO ANY TENDER OFFER, BUT THE
COMPANY IS PREVENTED BY APPLICABLE

 

13

--------------------------------------------------------------------------------


 


LAW FROM EFFECTING ANY SUCH PURCHASES OR ALL SUCH PURCHASES ARE RESCINDED, THE
WARRANT EXERCISE PRICE SHALL AGAIN BE ADJUSTED TO THE WARRANT EXERCISE PRICE
THAT WOULD THEN BE IN EFFECT IF SUCH TENDER OR EXCHANGE OFFER HAD NOT BEEN
MADE.  IF THE APPLICATION OF THIS SECTION 8(D) TO ANY TENDER OR EXCHANGE OFFER
WOULD RESULT IN AN INCREASE IN THE WARRANT EXERCISE PRICE, NO ADJUSTMENT SHALL
BE MADE FOR SUCH TENDER OR EXCHANGE OFFER UNDER THIS SECTION 8(D).

 


(E)                                  NO ADJUSTMENT IN THE WARRANT EXERCISE PRICE
SHALL BE REQUIRED UNLESS SUCH ADJUSTMENT WOULD REQUIRE A CUMULATIVE DECREASE OF
AT LEAST $0.01 IN SUCH PRICE; PROVIDED, HOWEVER, THAT ANY ADJUSTMENTS THAT BY
REASON OF THIS SECTION 8 ARE NOT REQUIRED TO BE MADE SHALL BE CARRIED FORWARD
AND TAKEN INTO ACCOUNT IN ANY SUBSEQUENT ADJUSTMENT UNTIL MADE.  ALL
CALCULATIONS UNDER THIS SECTION 8(E) SHALL BE MADE TO THE NEAREST CENT (WITH
$.005 BEING ROUNDED UPWARD) OR TO THE NEAREST ONE-TENTH OF A SHARE (WITH .05 OF
A SHARE BEING ROUNDED UPWARD), AS THE CASE MAY BE.


 


(F)                                    WHENEVER THE WARRANT EXERCISE PRICE IS
ADJUSTED AS HEREIN PROVIDED, THE COMPANY SHALL PROMPTLY FILE WITH THE TRANSFER
AGENT AN OFFICER’S CERTIFICATE SETTING FORTH THE WARRANT EXERCISE PRICE AFTER
SUCH ADJUSTMENT AND SETTING FORTH A BRIEF STATEMENT OF THE FACTS REQUIRING SUCH
ADJUSTMENT, WHICH CERTIFICATE SHALL BE CONCLUSIVE EVIDENCE OF THE CORRECTNESS OF
SUCH ADJUSTMENT ABSENT MANIFEST ERROR.  PROMPTLY AFTER DELIVERY OF SUCH
CERTIFICATE, THE COMPANY SHALL PREPARE A NOTICE OF SUCH ADJUSTMENT OF THE
WARRANT EXERCISE PRICE SETTING FORTH THE ADJUSTED WARRANT EXERCISE PRICE AND THE
EFFECTIVE DATE OF SUCH ADJUSTMENT AND SHALL MAIL SUCH NOTICE OF SUCH ADJUSTMENT
OF THE WARRANT EXERCISE PRICE TO THE HOLDERS OF THE WARRANTS AT SUCH HOLDER’S
LAST ADDRESS AS SHOWN ON THE STOCK RECORDS OF THE COMPANY.


 


(G)                                 IN ANY CASE IN WHICH SECTION 8 PROVIDES THAT
AN ADJUSTMENT SHALL BECOME EFFECTIVE ON THE DAY NEXT FOLLOWING THE RECORD DATE
FOR AN EVENT, THE COMPANY MAY WITHOUT PENALTY DEFER UNTIL THE OCCURRENCE OF SUCH
EVENT ISSUING TO THE HOLDERS OF ANY WARRANTS EXERCISED AFTER SUCH RECORD DATE
AND BEFORE THE OCCURRENCE OF SUCH EVENT THE ADDITIONAL SHARES OF COMMON STOCK
ISSUABLE UPON SUCH EXERCISE BY REASON OF THE ADJUSTMENT REQUIRED BY SUCH EVENT
OVER AND ABOVE THE SHARES OF COMMON STOCK ISSUABLE UPON SUCH CONVERSION BEFORE
GIVING EFFECT TO SUCH ADJUSTMENT.


 


(H)                                 IF ANY ACTION OR TRANSACTION WOULD REQUIRE
ADJUSTMENT OF THE WARRANT EXERCISE PRICE PURSUANT TO MORE THAN ONE SUBSECTION OF
THIS SECTION 8, ONLY ONE ADJUSTMENT SHALL BE MADE, AND SUCH ADJUSTMENT SHALL BE
THE AMOUNT OF ADJUSTMENT THAT HAS THE HIGHEST ABSOLUTE VALUE.


 


(I)                                     IF, AT ANY TIME OR FROM TIME TO TIME ON
OR AFTER THE WARRANT DATE AND PRIOR TO THE EXERCISE OF THIS WARRANT, ANY EVENT
OCCURS OF THE TYPE CONTEMPLATED BY THE PROVISIONS OF THIS SECTION 8 BUT NOT
EXPRESSLY PROVIDED FOR BY SUCH PROVISIONS (INCLUDING THE GRANTING OF STOCK
APPRECIATION RIGHTS, PHANTOM STOCK RIGHTS OR OTHER RIGHTS WITH EQUITY FEATURES),
THEN THE COMPANY’S BOARD OF DIRECTORS WILL MAKE AN APPROPRIATE ADJUSTMENT IN THE
WARRANT EXERCISE PRICE SO AS TO PROTECT THE RIGHTS OF THE HOLDER; PROVIDED THAT
NO SUCH ADJUSTMENT WILL INCREASE THE WARRANT EXERCISE PRICE AS OTHERWISE
DETERMINED PURSUANT TO THIS SECTION 8.

 

14

--------------------------------------------------------------------------------


 

Section 9.                                            Purchase Rights;
Reorganization, Reclassification, Consolidation, Merger or Sale.

 


(A)                                  IN ADDITION TO ANY ADJUSTMENTS PURSUANT TO
SECTION 8 ABOVE, IF AT ANY TIME ON OR AFTER THE WARRANT DATE AND PRIOR TO THE
EARLIER OF THE EXPIRATION DATE OR THE DATE ON WHICH THIS WARRANT IS EXERCISED IN
WHOLE THE COMPANY GRANTS, ISSUES OR SELLS ANY OPTIONS, CONVERTIBLE SECURITIES OR
RIGHTS TO PURCHASE STOCK, WARRANTS, SECURITIES OR OTHER PROPERTY PRO RATA TO THE
RECORD HOLDERS OF ANY CLASS OF ITS CAPITAL STOCK (THE “PURCHASE RIGHTS”), THEN
THE HOLDER OF THIS WARRANT WILL BE ENTITLED TO ACQUIRE, UPON THE TERMS
APPLICABLE TO SUCH PURCHASE RIGHTS, THE AGGREGATE PURCHASE RIGHTS THAT SUCH
HOLDER COULD HAVE ACQUIRED IF SUCH HOLDER HAD HELD THE NUMBER OF SHARES OF
COMMON STOCK ACQUIRABLE UPON COMPLETE EXERCISE OF THIS WARRANT IMMEDIATELY
BEFORE THE DATE ON WHICH A RECORD IS TAKEN FOR THE GRANT, ISSUANCE OR SALE OF
SUCH PURCHASE RIGHTS, OR, IF NO SUCH RECORD IS TAKEN, THE DATE AS OF WHICH THE
RECORD HOLDERS OF COMMON STOCK ARE TO BE DETERMINED FOR THE GRANT, ISSUE OR SALE
OF SUCH PURCHASE RIGHTS.

 


(B)                                 ANY RECAPITALIZATION, REORGANIZATION,
RECLASSIFICATION, CONSOLIDATION, MERGER, SELF TENDER OFFER FOR ALL OR
SUBSTANTIALLY ALL SHARES OF COMMON STOCK, SALE OF ALL OR SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS TO ANOTHER PERSON OR OTHER TRANSACTION THAT IS EFFECTED IN
SUCH A WAY THAT HOLDERS OF COMMON STOCK ARE ENTITLED TO RECEIVE (EITHER DIRECTLY
OR UPON SUBSEQUENT LIQUIDATION) STOCK, SECURITIES OR ASSETS WITH RESPECT TO OR
IN EXCHANGE FOR COMMON STOCK IS REFERRED TO HEREIN AS “ORGANIC CHANGE.”  PRIOR
TO THE CONSUMMATION OF ANY (I) SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS TO AN ACQUIRING PERSON (INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE SALE
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY’S SUBSIDIARIES IN THE
AGGREGATE) OR (II) OTHER ORGANIC CHANGE FOLLOWING WHICH THE COMPANY IS NOT A
SURVIVING ENTITY, THE COMPANY WILL SECURE FROM THE PERSON PURCHASING SUCH ASSETS
OR THE SUCCESSOR RESULTING FROM SUCH ORGANIC CHANGE (IN EACH CASE, THE
“ACQUIRING ENTITY”) A WRITTEN AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO
THE HOLDERS REPRESENTING AT LEAST A MAJORITY OF THE SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF THE WARRANTS THEN OUTSTANDING (WITHOUT REGARD TO ANY
LIMITATION ON EXERCISE THEREOF), TO DELIVER TO THE HOLDER IN EXCHANGE FOR THIS
WARRANT, A SECURITY OF THE ACQUIRING ENTITY EVIDENCED BY A WRITTEN INSTRUMENT
SUBSTANTIALLY SIMILAR IN FORM AND SUBSTANCE TO THIS WARRANT AND REASONABLY
SATISFACTORY TO THE HOLDERS REPRESENTING AT LEAST A MAJORITY OF THE WARRANTS
THEN OUTSTANDING.  SUBJECT TO SECTION 8, PRIOR TO THE CONSUMMATION OF ANY OTHER
ORGANIC CHANGE, THE COMPANY SHALL MAKE APPROPRIATE PROVISION (IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE HOLDERS REPRESENTING AT LEAST A
MAJORITY OF WARRANTS THEN OUTSTANDING) TO ENSURE THAT THE HOLDER WILL THEREAFTER
HAVE THE RIGHT TO ACQUIRE AND RECEIVE IN LIEU OF OR IN ADDITION TO (AS THE CASE
MAY BE) THE SHARES OF COMMON STOCK IMMEDIATELY THERETOFORE ACQUIRABLE AND
RECEIVABLE UPON THE EXERCISE OF THIS WARRANT (WITHOUT REGARD TO ANY LIMITATIONS
OR RESTRICTIONS ON THE EXERCISE THEREOF) SUCH SHARES OF STOCK, SECURITIES OR
ASSETS THAT WOULD HAVE BEEN ISSUED OR PAYABLE IN SUCH ORGANIC CHANGE WITH
RESPECT TO OR IN EXCHANGE FOR THE NUMBER OF SHARES THAT WOULD HAVE BEEN
ACQUIRABLE AND RECEIVABLE UPON THE EXERCISE OF THIS WARRANT AS OF THE DATE OF
SUCH ORGANIC CHANGE (WITHOUT TAKING INTO ACCOUNT ANY LIMITATIONS OR RESTRICTIONS
ON THE EXERCISE OF THIS WARRANT).

 

15

--------------------------------------------------------------------------------


 

Section 10.                                      Lost, Stolen, Mutilated or
Destroyed Warrant.  Upon receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, of an
indemnification undertaking by the holder to the Company in customary form and
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation of this Warrant, the Company shall execute and
deliver a new Warrant of like denomination and tenor to such holder; provided,
however, the Company shall not be obligated to re-issue a Warrant if the holder
contemporaneously exercises this Warrant in its entirety and purchases the
Warrant Shares as permitted hereunder.

 

Section 11.                                      Notice.  Any notices, consents,
waivers or other communications required or permitted to be given under the
terms of this Warrant must be in writing and will be deemed to have been
delivered:  (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:

 

 

If to the Company:

 

 

 

 

MediCor Ltd.

 

 

4560 S. Decatur Blvd., Suite 300

 

 

Las Vegas, Nevada 89103

 

 

Facsimile:

(702) 932-4561

 

 

Attention:

Corporate Secretary/General Counsel

 

 

With copy to:

 

 

 

 

Clifford Chance US LLP

 

 

Facsimile:

(212) 878-8375

 

 

Attention:

Alejandro E. Camacho

 

If to a holder of this Warrant, to it at the address and facsimile number set
forth on the Schedule of Purchasers to the Securities Purchase Agreement, with
copies to such holder’s representatives as set forth on such Schedule of
Purchasers, or, in the case of the holder or any other Person named above, at
such other address and/or facsimile number and/or to the attention of such other
person as the recipient party has specified by written notice to the other party
in accordance with this Section 11 at least five (5) Business Days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a nationally recognized overnight
delivery service shall be rebuttable evidence of personal service, receipt by
facsimile or deposit with a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

16

--------------------------------------------------------------------------------


 

Section 12.                                      Limitation on Number of Warrant
Shares.  The Company shall not be obligated to issue any Warrant Shares upon
exercise of the Warrants if the issuance of such shares of Common Stock would
exceed that number of shares of Common Stock which the Company may issue upon
exercise of the Warrants and the Notes (the “Exchange Cap”) without breaching
any obligations that the Company has under the rules or regulations of the
Principal Market, if at the time of any determination, the Common Stock is
listed on a national securities exchange or quoted on NASDAQ, except that such
limitation shall not apply in the event that the Company (a) obtains Stockholder
Approval or (b) obtains a written opinion from outside counsel to the Company
that such approval is not required, which opinion shall be reasonably
satisfactory to the holders representing at least a majority of the Warrant
Shares then issuable upon exercise of outstanding Warrants, at any time, without
regard to any limitation on exercise.  Until such Stockholder Approval or
written opinion is obtained, no holder of Warrants shall be issued, upon
exercise of any of the Warrants, Warrant Shares in an amount greater than the
difference of (i) such holder’s Cap Allocation Amount (as defined in the Notes),
minus (ii) the aggregate number of (x) Conversion Shares that have been issued
to such holder prior to such time upon conversion of any Notes and (y) Warrant
Shares that have been issued to such holder prior to such time upon exercise of
any Warrants.  In the event that any holder of Warrants shall sell or otherwise
transfer any of such Warrants, the transferee shall be allocated a pro rata
portion of such holder’s Cap Allocation Amount.  In the event that, after the
Closing Date, any holder of the Warrants shall convert all of such holder’s
Notes and exercise all of such holder’s Warrants into a number of shares of
Common Stock which, in the aggregate, is less than such holder’s Cap Allocation
Amount, then the difference between such holder’s Cap Allocation Amount and the
number of Warrant Shares and Conversion Shares actually issued to such holder
shall be allocated to the respective Cap Allocation Amounts of the remaining
holders of Warrants and Notes on a pro rata basis in proportion to the aggregate
number of Warrant Shares and Conversion Shares issuable upon exercise of the
Warrants and conversion of the Notes (at the then prevailing conversion price),
if any, then held by each such holder, without regard to any limitations on
conversion or exercise.  In the event that upon the delivery of an Exercise
Notice the Company is prohibited from issuing Warrant Shares as a result of the
operation of this Section 12, the Company shall repurchase for cash, within five
(5) Business Days, the portion of this Warrant with respect to which Warrant
Shares cannot be issued as result of this Section 12, at a price per Warrant
Share equal to the difference between the Weighted Average Price of the Common
Stock and the Warrant Exercise Price of such Warrant Shares as of the date of
the attempted exercise.

 

Section 13.                                      Notice of Certain Events .  The
Company will give written notice to the holder of this Warrant at least ten
(10) Business Days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Stock, (B) with respect to any pro rata subscription offer to holders of Common
Stock or (C) for determining rights to vote with respect to any Organic Change
(as defined above), dissolution or liquidation, provided that such information
shall be made known to the public prior to or in conjunction with such notice
being provided to such holder to the extent it is material non-public
information.  The

 

17

--------------------------------------------------------------------------------


 


COMPANY WILL ALSO GIVE WRITTEN NOTICE TO THE HOLDER OF THIS WARRANT AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH ANY ORGANIC CHANGE, DISSOLUTION OR
LIQUIDATION WILL TAKE PLACE, PROVIDED THAT SUCH INFORMATION SHALL BE MADE KNOWN
TO THE PUBLIC PRIOR TO OR IN CONJUNCTION WITH SUCH NOTICE BEING PROVIDED TO SUCH
HOLDER TO THE EXTENT IT IS MATERIAL NON-PUBLIC INFORMATION.

 

Section 14.                                      Date.  The date of this Warrant
is April 26, 2006 (the “Warrant Date”).  This Warrant, in all events, shall be
wholly void and of no effect after 11:59 P.M., New York Time, on the Expiration
Date, except that notwithstanding any other provisions hereof, the provisions of
Section 9(a) shall continue in full force and effect after such date as to any
Warrant Shares or other securities issued upon the exercise of this Warrant.

 

Section 15.                                      Amendment and Waiver.  Except
as otherwise provided herein, the provisions of the Warrants may be amended and
the Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company has obtained the
written consent of the holders of Warrants representing at least a majority of
the shares of Common Stock obtainable upon exercise of the Warrants then
outstanding; provided that no such action may increase the Warrant Exercise
Price of any Warrant or decrease the number of shares or change the class of
stock obtainable upon exercise of any Warrant without the written consent of the
holder of such Warrant.

 

Section 16.                                      Governing Law; Jurisdiction. 
This Warrant shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Warrant shall be governed by, the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other country or jurisdiction)
that would cause the application of the laws of any jurisdiction or country
other than the State of New York.  The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  The Company hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

 

Section 17.                                      WAIVER OF JURY TRIAL.  THE
COMPANY, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, HEREBY IRREVOCABLY WAIVES ANY
RIGHTS THEY MAY HAVE TO, AND AGREES NOT TO REQUEST,

 

18

--------------------------------------------------------------------------------


 


A TRIAL BY JURY IN RESPECT OF ANY ACTION BASED UPON, OR ARISING OUT OF THIS
WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

Section 18.                                      Descriptive Headings.  The
descriptive headings of the several sections and paragraphs of this Warrant are
inserted for convenience only and do not constitute a part of this Warrant.

 

Section 19.                                      Rules of Construction.  Unless
the context otherwise requires, (a) all references to Articles, Sections,
Schedules or Exhibits are to articles, sections, schedules or exhibits contained
in or attached to this Warrant, (b) each accounting term not otherwise defined
in this Warrant has the meaning assigned to it in accordance with GAAP,
(c) words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter and (d) the use of the word “including” in this
Warrant shall be by way of example rather than limitation.

 

* * * * * *

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed as of
April     , 2006.

 

 

 

MEDICOR LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A TO WARRANT

 

EXERCISE NOTICE

 

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT

 

 

MEDICOR LTD.

 

The undersigned holder hereby exercises the right to purchase
                                         of the shares of Common Stock (“Warrant
Shares”) of MEDICOR LTD., a Delaware corporation (the “Company”), evidenced by
the attached Warrant (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1.                                       Form of Warrant Exercise Price.  The
holder intends that payment of the Warrant Exercise Price shall be made as:

 

 

 

 

a “Cash Exercise” with respect to                               Warrant Shares;
and/or

 

 

 

 

 

 

 

a “Cashless Exercise” with respect to                               Warrant
Shares.

 

 

 

 

 

2.                                       Payment of Warrant Exercise Price.  In
the event that the holder has elected a Cash Exercise with respect to some or
all of the Warrant Shares to be issued pursuant hereto, the holder shall pay the
Aggregate Exercise Price in the sum of $                              to the
Company in accordance with the terms of the Warrant.

 

3.                                       Delivery of Warrant Shares.  The
Company shall deliver                        Warrant Shares in accordance with
the terms of the Warrant in the following name and to the following address:

 

Issue to:

 

Address:

 

Facsimile Number:

 

Authorization:

 

By:

 

Title:

 

Dated:

 

DTC Participant Number and Name (if electronic book entry transfer):

 

Account Number (if electronic book entry transfer):

 

A-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs
[Transfer Agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated
                           , 200   from the Company and acknowledged and agreed
to by U.S. Stock Transfer Corp.

 

 

 

MEDICOR LTD.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO WARRANT

 

FORM OF WARRANT POWER

 

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
                                 , Federal Tax Identification
No.                     , a warrant to purchase                       shares of
the capital stock of MediCor Ltd., a Delaware corporation, represented by
warrant certificate no.             , standing in the name of the undersigned on
the books of said corporation.  The undersigned does hereby irrevocably
constitute and appoint                      , attorney to transfer the warrants
of said corporation, with full power of substitution in the premises.

 

Dated:                    , 200  

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

B-1

--------------------------------------------------------------------------------